DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-13  in the reply filed on 3/10/22 is acknowledged.  -The traversal is on the ground(s) that it would not be burdensome for the Examiner to examine the additional claims/species.  This is not found persuasive because the method claims would necessitate a further classification search and would be burdensome- moreover the separate species would require further double patenting analysis and a separate and burdensome search as well.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over allowed claims 1-13 of U.S. Patent Application No. 16/908022. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader than the allowed claims.
1 and 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 17/529520 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader than the pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Pat. Pub. 2012/0168935) in view of Kuo et al. (US Pat. Pub. 2013/0015504).
Regarding claim 1, Huang teaches a semiconductor device, comprising:
a first die [fig. 19, 10a];
a first conductive feature positioned in the first die [fig. 19, wiring 29 going to transistor 13];

a first mask layer positioned on the second die [fig. 16, 35 on 10a];
a conductive filler layer positioned penetrating along the first mask layer, and the second die, extending to the first die, and contacting the first conductive feature [fig. 19, 49, paragraph [0039] teaches 49 is electrically connected to the wiring of the transistor];
protection layers positioned between the conductive filler layer and the first mask layer [fig. 19, 47 is between 49 and 35 on each die].
Huang fails to teach the use of isolation layers between the conductive filler layer and the first die, second die. However, Kuo teaches the process of forming a through via in which an isolation layer lines the opening of a TSV containing a conductive filler layer [fig. 8, isolation layers 110].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Kuo into the method of Huang by forming an isolation layer lining the opening in which the conductive filler is formed, positioning the isolation layer between the conductive filler layer and the first die, the second die and the first mask. The ordinary artisan would have been motivated to modify Huang in the manner set forth above for at least the purpose of protecting the conductive filler during thermal steps by ensuring it is less expanded or deformed [Kuo, paragraph [0027]].
With respect to the protection layer covering upper portions of the isolation layer, Fig. 8 of Kuo shows the barrier and seed layer of their conductive filler layer overlying the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Kuo into the method of Huang by forming the protection layer covering upper portions of the isolation layers. The ordinary artisan would have been motivated to modify Huang in the manner set forth above for at least the purpose of utilizing known processes to ensure successful device fabrication.
Regarding claim 2, Huang in view of Kuo discloses the semiconductor device of claim 1, wherein topmost points of the isolation layer are at a vertical level above a vertical level of a bottom surface of the first mask layer [fig. 19, isolation layers from Kuo line the entire trench which would put the isolation above the bottom surface of the first mask layer 35 between 10a and 10b)].
Regarding claim 13, Huang in view of Kuo teaches the semiconductor device of claim 2, wherein interfaces between the first mask layer and the protection layers are substantially vertical [Huang, fig. 19, protection layer 47 and mask layer 35 on top of 10b are at a vertical interface].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        




3/26/22